Citation Nr: 1441293	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  14-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus type II due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to November 1953 and from February 1954 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In September 2003, the Board remanded the claim for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  

The Board notes that in the June 2011 rating decision, the RO treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial, a December 2001 rating decision by the RO, included service personnel records not previously of record.  If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam; diabetes mellitus, first shown many years after service, did not have onset during service, did not become manifest within the one-year period following separation from service, and is otherwise unrelated to any injury, disease, or event in service.  

2.  The evidence fails to show that the Veteran's duties included patrolling the perimeter of the air base or that he was otherwise exposed to Agent Orange while serving at Nakhon Phanom Royal Thai Air Force Base.  





CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was notified in letters dated in February and March 2004, and October 2010.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claim.  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of being exposed to herbicide agents in service to be credible evidence.  Therefore, a remand to provide the Veteran with a medical examination and/or medical opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including diabetes, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Regulations provide that if the Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, type II diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 -53216 (August 31, 2010).  

If a veteran was exposed to an herbicide agent during active military service, certain disease, including diabetes mellitus type II, will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including the herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

Significantly, however, there have been important changes in the way that the RO develops claims of exposure to Agent Orange in Thailand.  A May 2010 Compensation and Pension Bulletin indicated that, after reviewing documents related to herbicide use in Vietnam and Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

The evidence of this was found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, RO personnel should now evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the  Veteran was stationed.

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure.

The Veteran contends that while serving in Thailand, at Nakhon Phanom Royal Thai Air Force Base, prevailing winds brought herbicides from Vietnam to the air base where he was stationed.  The Veteran does not claim, nor does the evidence support, any service in Vietnam, nor does the Veteran claim that his duties placed him on or near the perimeters of the Air Force Base as part of his duties in Thailand.

The Veteran's DD Form 214 lists his military specialty as management analysis support.  There is no evidence that his duties included patrolling the perimeter of the air base or involved perimeter security duty.  A December 2010 response to a request for information stated there were no records of exposure to herbicides.  An April 2011 Request for records from National Personnel Records Center did not show that the Veteran served in Vietnam, but confirmed his service in Thailand from September 1968 to August 1969.  The personnel records failed to show that the Veteran was exposed to the herbicide Agent Orange or other herbicides.  

The Board's own review of the Veteran's service personnel and treatment records reveals that they are completely devoid of any evidence of exposure to herbicides while in Thailand or that his duties involved being on or near the perimeters of the base.  In sum, the only evidence of the Veteran's exposure is his statement that he believes the prevailing winds brought herbicides from Vietnam to his base in Thailand.  The Board finds that the Veteran is not competent to render an opinion as to whether prevailing winds would have carried herbicides from Vietnam to Thailand, as such a determination would require expertise in meteorology and other weather related sciences, as well as the physics of whether herbicides could travel that far. No such evidence is of record. 

Here, in light of the fact that there is no evidence of record that the Veteran was exposed to herbicides while serving in Thailand, and the Veteran's service records do not indicate that his military duties required patrolling of the perimeter, the Board finds that the Veteran was not presumed to have been exposed to herbicides, and has not established herbicide exposure outside of the presumption.  Therefore, herbicide exposure has not been established, and service connection for diabetes mellitus due to herbicide exposure is not warranted.  

The Board has also considered whether service connection for diabetes is warranted on a direct basis.  However, service treatment records do not reflect any complaints, treatment, or diagnoses related to diabetes, and the Veteran has not alleged that diabetes had its onset during service or within one year of discharge.  

ORDER

Service connection for diabetes mellitus is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


